Judge Vaughn
dissenting.
Sykes, the arresting officer, testified, in part, as follows:
*729“In my opinion, the Defendant was under the influence at the scene and at the police department, but I don’t know what his condition was, if any, at the time the accident occurred.”
The officer’s candid statement sums up my view of the evidence in this case. There is absolutely no evidence as to when defendant operated the vehicle. The jury could not infer, therefore, that because he was under the influence when seen by the officer that he was under the influence at some indefinite time in the past when he operated the vehicle. Defendant admitted that he had been driving the vehicle but did not say when. Trooper Sykes testified that he went to the scene in response to a radio call and saw a number of people in addition to the defendant. If the officer’s investigation and especially his interrogation of these potential witnesses had disclosed any evidence tending to show when defendant was last known to have operated the vehicle, surely the State would have offered that evidence at trial. In State v. Cummings, cited by the majority, the engine of defendant’s vehicle was still hot when the officers arrived. The radiator was leaking, and the officers followed a trail of water from the point of impact to defendant’s vehicle. The Court noted that it was reasonable to believe that “on the busy streets of High Point the trail of water would have been eradicated by other cars in a few minutes.” In State v. Lindsey, also cited by the majority, defendant was seen operating the vehicle less than one-half hour before officers arrived at the scene of the wreck. In the case at bar, the State has left a gap in the evidence that this Court should not attempt to close. The motion for nonsuit should have been allowed.